        Case 1:20-cv-12027 Document 1 Filed 11/11/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
                               CIVIL ACTION NO.


CHARLES REHAL
    PLAINTIFF


V.

UNITED STATES OF AMERICA
     DEFENDANT


                       COMPLAINT FOR DAMAGES
                  UNDER THE FEDERAL TORT CLAIMS ACT

1.    The plaintiff, Charles Rehal, is now and at all times relevant to this complaint a
      resident of Beverly, Massachusetts, County of Essex.

2..   This is an action against the defendant United States of America under the federal
      tort claims act, (28 U.S.C. §2671, et. seq.) and 28 U.S.C.A. § 1346(b)(1), for
      negligence and professional malpractice in connection with medical care provided
      to the plaintiff by the Department of Veterans Affairs at the Veterans Affairs
      Medical Center in Gloucester, Massachusetts and at the VA Medical Center in
      West Roxbury, Massachusetts.

3.    The claims herein are brought against the defendant pursuant to the Federal Tort
      Claims Act (28 U.S.C. §2671, et. seq.) and 28 U.S.C.A. § 1346(b)(1), for money
      damages as compensation for personal injuries caused by the defendant’s
      negligence.

4.    The plaintiff has fully complied with the provisions of 28 U.S.C. §2675 of the
      Federal Tort Claims Act.

5.    This suit has been filed timely in that the plaintiff served notice of this claim less
      than two years after the incident forming the basis of this suit receipt of which has
      been acknowledged by the Department of Veterans Affairs.

6.    The plaintiff has cooperated with the Department of Veterans Affairs by
      providing all requested records and affording the defendant more than six months
      since the acknowledgment of receipt of the Standard Form 95 Notice of Claim
      before commencing this action.

7.    The defendant United States of America, through its agency, the Department of
        Case 1:20-cv-12027 Document 1 Filed 11/11/20 Page 2 of 3




      Veterans Affairs, has at all times material hereto operated the Veterans Affairs
      Medical Centers at Gloucester, Massachusetts and West Roxbury, Massachusetts.

8.    At all times material hereto the Veterans Affairs Medical Center at Gloucester,
      Massachusetts and at West Roxbury, Massachusetts, through agents and
      employees of the defendant, held themselves our to the plaintiff and all eligible
      beneficiaries as providers of high quality health care services, with the expertise
      necessary to maintain the health and safety of patients like the plaintiff.

9.    At all times material hereto, the persons providing care to the plaintiff at Veterans
      Affairs Medical Centers at Gloucester, Massachusetts and West Roxbury,
      Massachusetts were employees, agents and staff of the defendant and/or acting on
      behalf of the defendant making the defendant liable for their negligent acts.

10.   Jurisdiction of proper under 28 U.S.C. §1346(b)(1).

11.   Venue is proper under 28 U.S.C. §1402(b).

12.   On or about May 7, 2018 the plaintiff went to the Veterans Affairs Medical
      Center in Gloucester, Massachusetts and was treated by Timothy Oman, M.D. and
      other staff of the Veterans Affairs Medical Center in Gloucester, Massachusetts
      for an injury to or condition involving his right foot and leg.

13.   The plaintiff continued to be treated by Dr. Oman through and other staff of the
      Veterans Affairs Medical Center in Gloucester, Massachusetts at least May 18,
      2018.

14.   The treatment provided by Dr. Oman and the staff of the Veterans Affairs
      Medical Center in Gloucester, Massachusetts to the plaintiff was negligent and
      below the standard of care required and as a result the condition involving the
      plaintiff’s right foot and leg worsened and set the plaintiff up for further serious
      complications.

15.   On or about May 18, 2018 the plaintiff was referred to the Veterans Affairs
      Medical Center in West Roxbury, Massachusetts and was treated by James C.
      Sang, M.D. and the staff of the Veterans Affairs Medical Center in West
      Roxbury, Massachusetts for the injury to or condition involving his right foot and
      leg.

16.   The plaintiff continued to be treated by Dr. Sang and other staff of the Veterans
      Affairs Medical Center in West Roxbury, Massachusetts through July 27, 2018.

17.   The treatment provided by Dr. Sang Sang and other staff of the Veterans Affairs
      Medical Center in West Roxbury, Massachusetts to the plaintiff was negligent and
      below the standard of care required and as a result the condition involving the
      plaintiff’s right foot and leg worsened ultimately resulting in the amputation of
         Case 1:20-cv-12027 Document 1 Filed 11/11/20 Page 3 of 3




       the plaintiff’s right leg on August 2, 2018.

18.    As a result of the aforesaid negligence, the plaintiff was caused to suffer pain and
       mental anguish, permanent impairment, disfigurement and loss of enjoyment of
       life and will continue to do so for an indefinite time in the future.

19.    As a result of the aforesaid negligence, the plaintiff has been obliged to expend
       sums of money for medical care and attention and will continue to do so for an
       indefinite time in the future.

20.    As a further result of the aforesaid negligence, the plaintiff has suffered a loss and
       depreciation in earning capacity and will continue to do so for an indefinite time
       in the future.

21.    As a further result of the aforesaid negligence, the plaintiff will likely suffer a
       deterioration of his condition requiring more treatment, more surgery and a
       worsening of his pain and mental anguish, permanent impairment, disfigurement
       and loss of enjoyment of life

        WHEREFORE, the plaintiff does hereby pray that judgment be entered in his
favor against the defendant for medical expenses, loss of earning capacity, pain and
suffering, permanent impairment and disfigurement and loss of enjoyment of life totaling
$5,000,000.00 plus costs and attorneys fees incurred in this civil action together with
such further and additional relief that this Honorable Court deems proper and just.

                                              Charles Rehal,
                                              By his attorney,

                                              /s/ Chester L. Tennyson, Jr.
                                              Chester L. Tennyson, Jr.
                                              BBO No. 494620
                                              Tennyson Law Firm
                                              3 Seaview Avenue
                                              Hull, MA 02045
                                              (781) 740-7800

Dated: November 11, 2020
